          Case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page 1 of 4
CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                                                                 GEORGE S. CARS              BRANDON N. ADKINS              MORGAN L. MULVENON
                                                                                                 MITCHELL 5. DUELER          NICHOLAS AMIN'                 DREW    NANIKAB
                                                                                                 GIOVANNI    PREZIOSO        RANI BASHOUR                   JOSHUA NII.IMO
                                                                                                 MICHAELS KRILIMINGER        TAVLORR BATES                  MUYIWA ODENISIOE
                                                                                                 MATTHEW D SLATER            ZACHARY BAUM'                  KAREN O'NEILLOCASIO
                                                                                                 DAVID I. CELFANO            ELSBETRBENNETT                 SAMUEL SHINNAM PARK
                                                                                                 MICHAEL A .IAZZUCHI         BRANTA REBMANN                 JENNIFERE PAUL
                                                                                                                                                            ROBIN RABINOWITZ
                     2112 Pennsylvania Avenue, NW
                                                                                                 MAEN W NELSON               LINDEN BEPNHNRDT
                                                                                                 ROBIN M BERGEN              PRIMAL BNANU                   MARTINA SAVNER
                                                                                                 DEREK M. BUSH               SAMUEL H. CHANO'               RICK REDMOND

                      Washington, DC 20037-3229                                                  BRIAN BYRNE
                                                                                                 PAULO MAROUARDT
                                                                                                                             JILLIAN CHOU
                                                                                                                             LAURA COULEY
                                                                                                                                                            W. BENJABIN REESE
                                                                                                                                                            MARKROMAN

                           T: ±1202 974 1500
                                                                                                JEREMY CALSYN                EVERETTK CORAOR                MICHAELRUТНENВERG-
                                                                                                LEAH BRANDON                 LISA M. DANZIG.                 MARSHALL
                                                                                                 MATTHEWC SOLOMON            KATHERINE VENDS'               MICHAELA BANOENB
                           F: +1 202 974 1999                                                    KATHERINE LIOONEY CARROLL
                                                                                                 PAULS 5T LAWRENCE
                                                                                                                             OLIVIA ESPY
                                                                                                                             BRANDONJ FLOG
                                                                                                                                                            WILLIAM SEGAL
                                                                                                                                                            OMAR SERAGELDIN
                                                                                                 ELAINE EWING                CHRISTOPHER M. FIТZPАТRICK•    GARRETTT SVINN

                           clearygottlieb.com                                                    NOWELLD BAMBERGER           RACHEL FRANK'                  CAROLINE STANTON
                                                                                                 KENNETH 5. REINKER          ALAN B. FREEDMAN               SARAH M STANTON
                                                                                                  RE510EN~~ARTNERY.          ALEXANDER GEORGE GALICKI       C. NICHOLAS STEER
                                                                                                 KENNETH L. BACHMAN.JR.      CAROLINES GEISТ•ВЕЧIТЕZ'       ERIC C. STEINHART
                                                                                                 DANIEL в SILVER             V. NOAH VMREL                  CHARLES STERLING
                                                                                                 RICHARD DEC. 5150G          MELISSA GOHLKE                 RYAN NAAD
                                                                                                                             REEECCAF. GREEN                NICOLE TARD
NEW YORK                                                                       ROME              BARA O. SCHOTLAND
                                                                                                 WILLIAMS MCGURN 111         DAVID GROTHOUBE                TARA LYNN TAVERNIA
                                                                                                 JOHN 5 MAGNER               ANNE TITOS HILLY               DACH TSCHIDA
                                                                                                                             CHRISTOPHER.'. HILDEBRAND      CATHERINE URFER
PARIS                                                                         MILAN              MARK LESSO
                                                                                                                             EILEEN HO                      CHRISTOPHER      WETZFL
                                                                                                 JORNC MURPHY.JR.
                                                                                                 DAVID M. BECKER             RICHARD HUBER                  JIM WINTERING'
                                                                       HONGKONG                  JANET L. W ELLER            JAMES HUNSBERGER               HUANBING AU'
BRUSSELS                                                                                         LINDA J SOLDO               PNILLIPL KERBT
                                                                                                                             BRENDAN JORDAN
                                                                                                                                                            JEANNE`PALOMA ZELMATI
                                                                                                                                                              A~~OCIATF~
                                                                                                  dENIO~COCNSEI
                                                                             BEIIING             W. RICHARD BIDSTRUP
                                                                                                                             BRIAN SEXTEN'
                                                                                                                             BUDDY KHAN
LONDON                                                                                           KATHLEEN WARD BRADIBH       PATRICK D. KINNE
                                                                    BUENOS AIRES                 STEVEN J. KAISER            ANDREW L. KLINE
                                                                                                 CUNZHEN SUANG"              JOHN F. HOZAR                 ' АдтIннве BRIE.Ila bar огнег
FRANKFURT                                                                                        MACEY LEVINGTON
                                                                        SAO PAULO                 eou~sEL
                                                                                                                             NATHANAEL L KURCAR
                                                                                                                             GRACE KURLAND
                                                                                                                                                             than that ot the 015111Ct Rl
                                                                                                                                                             CRIUFIAR W0I Kmg UNICI INC
                                                                                                 JOHN P MCGILL. JR.          ALEXIS R B LAZDA
COLOGNE                                                                  ABU DHABI               MATTHEW' BACHNACK           CHINYELV K. LEE
                                                                                                                                                             диреГУ15~ОП СІ PFBPBPaIBO!
                                                                                                                                                             ‚Be Wasrllnglln BRIAN
                                                                                                 LARRY WORK-DEMBOWBKI        BRANDON LEVER
                                                                                                 ALEXIS COLLINS              NICOLES LIM
                                                                              SEOUL                                                                        • 5реоøl Legal CInNuIIRnI.
MOSCOW                                                                                           CARLE EMIGHOLZ              CARL LAWRENCE MALM
                                                                                                                                                             RualiNeO п lhe PeIPia's
                                                                                                 PATRICK FULLER              MEREDITH LEIGH MANN
                                                                                                 BATE 1. SHAH MOHAMMED       TANNER W MATHISO.N             Republic 01 China
                                                                                                   iFN1OR 11TTOR~EY~         ADAM MOTIWALA


                             Д: +l 202-974-1752
                           nbamberger~egsh.com




           VIA ECF

           Hon. Alvin K. Hellerstein
           United States Courthouse
           Southern District of New York
           500 Pearl Street, Room 1050
           New York, New York 10007

                                                                                       December 5, 2018



                            Re:        FrontPoint Asian Event Driven Fund, L.P. v. Citibank N.A.,
                                       No. 16-cv-05263 (AK') (S.D.N.Y.)

           Dear Judge Hellerstein:

                          On behalf of The Hongkong and Shanghai Banking Corporation, Ltd. ("HBAP"),
           we write to draw the Court's attention to Judge Kaplan's recent decision in Dennis v. JPMorgan
           Chase & Co., No. 16-cv-6496 (LAK), 2018 WL 6169313 (S.D.N.Y. Nov. 26, 2018) ("Dennis")
           (attached as Exhibit A), as further authority in support of its Motion for Reconsideration or,
           Alternatively, Certification for Interlocutory Appeal filed on October 18, 2018 in this case.l



             The "Singapore Banks" — Defendants DВS Bank Ltd, Oversea Chinese Banking Corporation Limited and United
           Overseas Bank Limited — have authorized counsel for HBAP to state that they join in the arguments set forth herein
           in further support of their Motion for Reconsideration, ECF No. 306. Unless otherwise specified, defined terms
           have the same meaning as in HBAP's Opening Brief, ECF No. 304.


                           Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
        Case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page 2 of 4
Hon. Alvin K. Hellerstein
December 5, 2018
Page 2

                 Dennis, a case filed on behalf of some of the same entities that are plaintiffs in
this case, and by the same counsel, also concerns an interest rate benchmark called the Bank Bill
Swap Rate ("BBSW"). BBSW is similar to the Singapore Interbank Offered Rate ("SIBOR"),
except that it is set by a panel of banks in Australia, rather than Singapore. One of IBAP's
affiliates, НSBC Bank Australia Limited ("HBAU") was a member of the contributing panel for
BBSW in Australia, just as HBAP contributed to the SIBOR benchmark. In Dennis, the
plaintiffs alleged that personal jurisdiction existed over HBAU on substantially the same bases as
the plaintiffs in this case asserted jurisdiction over IBAP — including the existence of a foreign
conspiracy (in this case, in Australia) involving some members who traded BBSW-based
derivatives in the United States. Dennis, 2018 WL 6169313, at *8. Similar to HBAP's
declaration in this case, HBAU submitted a declaration in Dennis that it did not trade any interest
rate or foreign exchange products whose prices were based on the BBSW benchmark in the U.S.
or with U.S. counterparties. The Dennis plaintiffs, for their part, alleged having traded BBSW
derivatives in the U.S. with certain panel banks, and that BBSW was a pricing component of
derivatives traded globally, including in the United States. See id. at *5-6.

               In addressing a motion to dismiss the complaint in Dennis, Judge Kaplan
addressed certain of the issues that are currently before this Court as a result of HBAP's motion
for reconsideration.

              First, the court held that for personal jurisdiction over a foreign defendant to be
premised on a conspiracy directed at the United States, the "defendant's conduct must have been
`expressly aimed' at the forum." Id. at *54; c£ Opening Br. at 9-10.

               Secoпd, the court held that the mere fact that manipulation of the BBSW
benchmark could be expected to have an effect on derivatives traded in the United States was not
sufficient to establish that foreign defendants "expressly aimed" their conduct at the United
States. See Dennis, 2018 WL 6169313, at *54-55. Specifically, Judge Kaplan explained:

               There are no allegations that the Foreign Defendants expressly
               aimed their conduct at the forum — just that they expressly aimed
               their conduct at counterparties to BBSW-Based Derivative
               transactions around the world, some of whom happened to be in the
               United States. Plaintiffs' allegations that the United States was a
               substantial market for BBSW-Based Derivatives speak only to the
               foreseeability of the effect of the Foreign Defendants' conduct in the
               United States. Such contacts are therefore too `random, fortuitous,
               [and] attenuated' to be a basis for the Court's exercise of personal
               jurisdiction over Foreign Defendants.

Id. at *55 (citation omitted). This conclusion amounts to a rejection of the theory also put
forward by Plaintiffs in this case that the existence of an affected market for SIBOR derivatives
"in the United States and elsewhere" is sufficient to establish that Singapore-based conduct was
directed at the U.S. forum. Compare Opp. Br. at 3, 9 with Opening Br. at 10-13.
        Case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page 3 of 4
Hon. Alvin K. Hellerstein
December 5, 2018
Page 3

                Third, Judge Kaplan necessarily rejected the argument that trading of derivatives
in the United States by a small number of co-conspirators subjected all co-conspirators to
personal jurisdiction here. In Dennis, plaintiffs' theory of conspiracy relies on Morgan Stanley
and Macquarie's trading of BBSW-based derivatives in the United States with plaintiffs to tie the
alleged Australia-based manipulation to the United States, just as JPMorgan and Citigroup's
trading is alleged to have done in this case. See Dennis, 2018 WL 6169313, at *6. The court
held, however, that "the relationship between the defendant and the forum must have arisen `out
of contacts that the "defendant himself," as opposed to the plaintiff or third parties, created with
the forum," id. at *54, and "[tjhat plaintiffs and the purported class members were in the United
States and suffered from diminished returns on their BBSW-Based Derivatives transactions does
not serve to connect the Foreign Defendants to the United States for jurisdictional purposes," id.
at *55. See also Opening Br. at 9-10.

                Notably, the court in Dennis held itself to be bound by the Second Circuit's
decision in Charles Schwab Corp. v. Bank of America Corp., 883 F.3d 68, (2d Cir. 2018) —
which it recognized involved alleged manipulation that "was indeed motivated in part by
financial incentives" similar to what is alleged here, Dennis, 2018 WL 6169313, at *53 — to
conclude that it lacked personal jurisdiction "whether through the Foreign Defendants' direct
transactions in BBSW-Based Derivatives with plaintiffs or through a conspiracy theory of
jurisdiction," ìd.

                Dennis involves facts and theories of liability that are on all fours with the
arguments raised in HBAP's motion for reconsideration. There, as here, the plaintiffs sought to
bring foreign defendants alleged to have manipulated a foreign benchmark before the court based
on insufficient allegations of а merely foreseeable impact on derivatives traded in the United
States by certain alleged co-conspirators. There, as here, the plaintiffs failed to plead that foreign
defendants directed their conduct at the United States other than in the most general sense that
manipulation of financial benchmarks might be expected to impact the United States and other
major financial markets. As in Dennis, this Court should hold on reconsideration that the lack of
any allegations that HBAP directed its conduct at the U.S. forum — particularly in light of its lack
of any relevant derivatives transactions in this forum — precludes the exercise of personal
jurisdiction.

                At a minimum, Dennis supports HBAP's motion to certify the decision in SIBOR
II on personal jurisdiction for interlocutory appeal. IBAP and HBAU are affiliated companies
that were subject to virtually identical jurisdictional allegations in this case and in Dennis, and
that — if this Court were to decline reconsideration — would be subject to irreconcilable rulings on
personal jurisdiction. See 28 U.S.C. § 1292(b) (certification where "substantial ground for
difference of opinion"); In re A2P SMS Antitrust Litig., No. 12-CV-2656 (AJN), 2015 WL
876456, at *2 (S.D.N.Y. Mar. 2, 2015) (substantial grounds for difference of opinion where
"there is conflicting authority on the issue") (quoting Capital Records, LLC v. Vireo. LLC, 972
F. Supp. 2d 537, 551 (S.D.N.Y. 2013). Appellate review of these inconsistent resolutions
concerning the legal sufficiency of materially-identical allegations would facilitate the resolution
of these claims by allowing IBAP (and HBAU) to correctly price the likelihood of success in
these cases, and would promote efficiency by avoiding the need to fully litigate this case through
       Case 1:16-cv-05263-AKH Document 341 Filed 12/05/18 Page 4 of 4
Hon. Alvin K. Hellerstein
December 5, 2018
Page 4

discovery before obtaining appellate review of a legal question that would be in dispute among
the judges of this District.

                                                   Respectfully submitted,



                                                   Nowell D. Bamber

Enclosure

cc:    All counsel of record (via ECF)
